Citation Nr: 1527410	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-06 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement an evaluation in excess of 20 percent for lumbar paravertebral muscle spasm ("back disability").  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 











INTRODUCTION

The Veteran had active military duty from August 2003 to June 2004, from July 2006 to October 2007 and from October 2009 to October 2010.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequent jurisdiction over this claim has been transferred to the RO in St. Petersburg, Florida.  

The Veteran was scheduled for a Board hearing in April 2015, but withdrew his request in a March 2015 statement and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).  


FINDING OF FACT

The Veteran's back disability is manifested by subjective complaints of pain on motion in the lower back and flare-ups in the mornings; with objective evidence of limitation of motion, and pain on movement; without evidence favorable ankylosis of the entire thoracolumbar spine.  The Veteran's range of motion is 115 degrees limited by pain.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for lumbar paravertebral muscle spasm have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, General Rating Formula for Diseases and Injuries of the Spine (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted entitlement to an increased evaluation for his service connected back disability.  He specifically complains that his back is worse and the pain is precipitated by prolonged resting or sleeping in a prone position.  After a thorough review of the records, the Board finds that an increased evaluation to 40 percent for the Veteran's back disability is warranted.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which the ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all the elements listed above.  Functional loss may be due to an absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by the visible behavior of the claimant undertaking the motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include restricted or excess movement; weakness; fatigability; incoordination; or pain on movement.  38 C.F.R. § 4.45.

The Veteran's back disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to thoracolumbar strain.  The Veteran asserts a higher evaluation is warranted for his back disability.  The Veteran's entire record will be reviewed under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent evaluation. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis on the entire thoracolumbar spine warrants a 40 percent evaluation. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis warrants a 20 percent evaluation. 
The Notes (1), (5) and (6) associated with the General Ratings Formula for Diseases and Injuries of the Spine are incorporated by reference from the section above, with the following additions below. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, right and left lateral flexion and right and left lateral rotation.  The normal range of motion for the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion

The Veteran underwent a VA examination of his thoracolumbar spine in April 2011.  At this examination, he was diagnosed with lumbar paravertebral muscle spasm.  He stated that the pain in his back is precipitated by prolonged resting or sleeping in a prone position.  The pain is alleviated by anti-inflammatories.  He reported that he had two incapacitating episodes in the previous 12 months, once in August 2010 and again in February 2011, each lasting less than one day.  He subjectively reported flare-ups that occur weekly, are moderate to severe, and relieved with NSAIDS.  He stated that the pain is on the right lower side and it is an aching feeling.  There was no history of weakness, paralysis, paresthesias, numbness, memory loss, poor coordination, vision loss, speech difficulty or any other symptoms.  The Veteran's gait was normal.  There was objective evidence of tenderness to palpation in lumbar paravertebral, which was more prominent on the left side.  There was no evidence of spinal ankylosis or fracture of any vertebral bodies and the result of the straight leg test was normal.  

The results of the range of motion examination were as follows: flexion was to 70 degrees with pain beginning at 20 degrees and ending at 70 degrees.  Extension was to 20 degrees with pain on motion beginning at 10 degrees and ending at 20 degrees.  Lateral flexion to the right was from 0 to 25 degrees with pain on motion beginning at 15 degrees and ending at 25 degrees.  Lateral flexion to the left was from 0 to 28 degrees with pain on motion beginning at 12 degrees and ending at 28 degrees.  Lateral rotation to the right was from 0 to 28 degrees with pain on motion beginning at 28 degrees and ending at 28 degrees.  Lateral rotation to the left was from 0 to 30 degrees with pain on motion beginning at 30 degrees and ending at 30 degrees.  There was no additional loss of motion on repetitive use of the above named joints.  The Veteran's range of motion was 205 degrees (rounded up) and 115 degrees when taking into consideration where pain begins.  

The results of an MRI showed severe muscle spasm, a bulging disc at L4-L5, and a central protruded disc at L5-S1.  The radiologist stated that the straightening of the lumbar lordosis and minimal mid dorsal levoscoliosis may be reactive to muscle spasm.  

A review of the Veteran's VA treatment notes reveals varying degrees of complaints of low back pain.  In January 2009, it was noted that his back pain had improved.  In July 2009, the Veteran's back pain was still present.  In September 2009, the Veteran had intermittent low back pain that was relieved with physical therapy.  He used NSAIDS and muscle relaxants with relief and stated that some activities caused pain.  During his final period of active duty, he did make complaints of back pain and was placed in light duty.  In March 2011, it was noted that his back pain was stable, although he was participating in the pain management clinic at that time.

Although the RO did not change how the service-connected condition is classified - it remains lumbar paravertebral muscle spasm - the RO did note the VA examiner's opinion that the protruded disc is more likely than not due to complaints of lower back pain during the Veteran's last period of service.  In fact, lumbar discogenic disease was diagnosed in 2011 less than one year after the Veteran's return from Iraq in 2010.
 
The Veteran's back disability has grown progressively worse, and the Board agrees with the Veteran that he is entitled to a higher rating for his back disability due to severe limitation of forward flexion due to pain.  Upon examination, the Veteran's forward flexion was limited to 20 degrees before he was in pain.  Even though the Veteran could push through the pain to reach total forward flexion of 70 degrees, the Board finds that there is sufficient evidence to grant a 40 percent evaluation.  See 38 C.F.R. § 4.45.  In other words, considering the functional loss that he has described, the flare-ups, and the pain, the severity of his back condition is equivalent to that which would be present with forward flexion to 30 degrees or less.  Although ratings are not based on the presence or severity of disc bulging or herniation, it is also important to note here that these additional recent findings on MRI, not shown prior to the Veteran's last period of active service, bolster the credibility of his complaints of increased pain and limitations.

However, there is nothing in the record that suggests the Veteran's disability results in or is equivalent to unfavorable ankylosis of the entire thoracolumbar spine that would warrant a 50 percent evaluation.

Separate evaluations for other neurological disabilities is not warranted at this time as the Veteran expressly denied the presence of any associated bowel or bladder impairment or other neurological disability related to the thoracolumbar spine that would warrant such an evaluation.

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 40 percent for the Veteran's back disability for the entire period on appeal. 

Diagnostic Code 5242, degenerative arthritis of the spine, refers to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, however, does not apply to this case, as the Veteran has not been diagnosed with degenerative arthritis.  Diagnostic Code 5003 applies only where the limitation of motion is noncompensable under the appropriate codes, and in this case, the limitation of motion is compensable.

A higher rating is also not warranted under Diagnostic Code 5243.  The evidence does not establish that the service-connected back disability causes incapacitating episodes.  The Veteran described two incapacitating episodes that occurred in 2010 and 2011; they lasted less than one day and were relieved with NSAIDS.  The April 2011 VA examination report indicates that the Veteran did not have intervertebral disc syndrome, and the medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

As such, the Board is granting an increased evaluation to 40 percent for the Veteran's back disability primarily due to pain.  The preponderance of the evidence is against an evaluation in excess of 40 percent for his service-connected back disability, due to lack of evidence of unfavorable ankylosis of the entire thoracolumbar spine.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet App 49, 55 (1990).  However, the rule does not apply in this instance, a preponderance of the evidence is against an increased evaluation and the claim must be denied.


Additional Considerations 

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The discussion above reflects the notion that the symptoms and effects of the Veteran's back disability, namely painful and reduced motion, are fully contemplated by the applicable rating criteria in the rating schedule.  Specifically, pain on motion, flare-ups, reduced functionality and limitation of motion due to pain.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  

VA provided the Veteran a notice letter in December 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014). 
  
The Veteran was provided a VA examination in April 2011, which is adequate for the purposes of determining the current severity of the Veteran's service connected back disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although that exam is now a few years old, there is no evidence - either by allegation from the Veteran or by medical evidence - that the severity of his back disability has changed since 2011.  Moreover, that examination provides sufficient evidence to grant an increase, and it would not benefit the Veteran to delay consideration of his appeal simply to obtain an updated exam.
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a disability rating of 40 percent, but not greater, for a low back disability is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


